July 27, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   WILLIAM A. VANDERVLIST, Appellant

NO. 14-16-00044-CV                      V.

           SAMARA PORTFOLIO MANAGEMENT, LLC, Appellee
                 ________________________________

      This cause, an appeal from an order in favor of appellee, Samara Portfolio
Management, LLC, signed October 23, 2015, was heard on the transcript of the
record. We have inspected the record and find no error. We order the court’s order
below AFFIRMED.

      We order appellant, William A. Vandervlist, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.